DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to amended claims 1, 5, 11 and new claim 15 based on the Response filed on 08/27/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claims 2-3, 7, 10 and  12-14 are canceled. Claims 1, 4-6, 8-9, 11, 15 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANDO MASAKI et al. (JP 2005338233).

    PNG
    media_image1.png
    448
    429
    media_image1.png
    Greyscale

ANDO MASAKI et al. disclose a light adjusting glass, comprising: 
a basic light adjusting structure [a first liquid crystal dimmer 16A] and 
a functional light adjusting structure [a second liquid crystal light adjusting element 16B] which are disposed in a laminated manner; 
wherein, 
the basic light adjusting structure 16A and the functional light adjusting structure are cooperated with each other and configured to control a light transmittance of the light adjusting glass (see Figs. 14-15), 
the base light adjusting structure [a first liquid crystal dimmer 16A] is different from the functional light adjusting structure [a second liquid crystal light adjusting element 16B], 
wherein the functional light adjusting structure [a second liquid crystal light adjusting element 16B] comprises: 
a first substrate 1616 and 
a second substrate 1630 which are disposed opposite to each other; and 
a first liquid crystal layer 1615 interposed between the first substrate and the second substrate, 
the first liquid crystal layer 
comprises color dye liquid crystal [As shown in FIG. 6A, when the operating voltage is not applied, the major axis direction of the liquid crystal molecules 1615 is directed to the electric field direction, so that the major axis direction of the dichroic dye molecules 1617 is directed to the electric field direction along with the liquid crystal molecules 1615. Since the major axis direction of the color dye molecules 1617 is perpendicular to the polarization direction of the linearly polarized light, the incident light 5 is hardly absorbed by the liquid crystal light adjusting device 16 and transmitted] and 
is configured to be deflected under an action of an electric field generated between the first substrate and the second substrate [Fig. 14 shows liquid crystal 1615 changing with voltage] so as to control a transmittance of light, with the same color as the color dye liquid crystal, inherently irradiated on the functional light adjusting structure [with the color dye molecules], and 
wherein the basic light adjusting structure comprises 
a third substrate 1630, 
a fourth substrate 1602, and 
a second liquid crystal layer 1614 interposed between the third substrate and the fourth substrate, 
the second liquid crystal layer 
comprises basic crystal molecules and dichroic dye molecules [As shown in FIG. 6B, when the operating voltage is applied, the major axis direction of the liquid crystal molecules 1615 is oriented in a direction perpendicular to the electric field direction, so that the major axis direction of the dichroic dye molecules 1617 is similar to the liquid crystal molecules 1615. Since the dichroic dye molecules 1617 are oriented in the orthogonal direction and the major axis direction of the dichroic dye molecules 1617 is parallel to the polarization direction of the linearly polarized light, most of the incident light 5 is absorbed by the liquid crystal light adjusting device 16] and 
is configured to be deflected under the control of an electric field generated between the third substrate and the fourth substrate [Fig. 14 shows liquid crystal 1614 changing with voltage], so as to control a transmittance of light transmitting there-through.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuka et al. (US20170122028) in view of Suzuki Masayoshi et al. (GB2478287).

    PNG
    media_image2.png
    343
    593
    media_image2.png
    Greyscale

Regard to claim 1, Suzuka et al. disclose a light adjusting glass [light control element], comprising: 
a basic light adjusting structure [a light control layer 4 disposed between electrode 31 and electrode 41] and 
a functional light adjusting structure [a Light control laminate 10] which are disposed in a laminated manner; 
wherein, 
the basic light adjusting structure [a light control layer 4 disposed between electrode 31 and electrode 41] and the functional light adjusting structure [a Light control laminate 10] are cooperated with each other and configured to control a light transmittance of the light adjusting glass [0037],   
the base basic light adjusting structure is different from the functional light adjusting structure.  
wherein the functional light adjusting structure [a Light control laminate 10] comprises: 
a first substrate 1 and 
a second substrate 2 which are disposed opposite to each other; and 
a first liquid crystal layer 3 interposed between the first substrate and the second substrate; and 
wherein the first liquid crystal layer 
comprises polymer network liquid crystal or polymer dispersed liquid crystal [the liquid crystal layer 3 contains a polymer-dispersed liquid crystal with the liquid crystals may be irregularly connected to each other in a netlike (forming network) appearance in the polymer-dispersed liquid crystal layer [0038]-[0039]], and 
is configured to be deflected under an action of an electric field generated between the first substrate and the second substrate, so that the functional light adjusting structure is capable of being in a haze state [the liquid crystal layer 3 in the transparent state is transparent to visible light.  The light scattering state refers to a state in which light is scattered.  Haze that represents the light scattering rate of the layer in the light scattering state varies depending on the applied voltage, and may be, for example, 85% or more, or 90% or more.  Moreover, haze that represents the light scattering rate of the layer in the light scattering state may be 100% or less [0037]].
wherein the basic light adjusting structure [a light control layer 4 disposed between electrode 31 and electrode 41] comprises 
a third substrate 2 [the second substrate and the third substrate can make the same substrate 2 or integrated substrate 2. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form integral of the second and third substrate into one substrate, since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893)], 
a fourth substrate 4, and 
a second liquid crystal layer 4 interposed between the third substrate 2 and the fourth substrate 4 [Light control layer 4 may be a liquid crystal layer containing, for example, a nematic liquid crystal, a cholesteric liquid crystal (inherently containing chiral additive or dyes), or a ferroelectric liquid crystal [0071]], 
the second liquid crystal layer 
comprises a cholesteric liquid crystal, or a ferroelectric liquid crystal [inherently containing chiral additive or dyes but may be not dichroic dye molecules] and 
is configured to be deflected under the control of an electric field generated between the third substrate and the fourth substrate, so as to control a transmittance of light transmitting there-through.  

Suzuka et al. fail to disclose the light adjusting glass, wherein the second liquid crystal layer comprises basic crystal molecules and dichroic dye molecules and is configured to be deflected under the control of an electric field generated between the third substrate and the fourth substrate, so as to control a transmittance of light transmitting there-through.  

    PNG
    media_image3.png
    295
    482
    media_image3.png
    Greyscale

Suzuki Masayoshi et al. teach the light adjusting glass, wherein the second liquid crystal layer comprises basic crystal molecules and dichroic dye molecules (abstract) and is inherently configured to be deflected under the control of an electric field generated between the third substrate and the fourth substrate, so as to control a transmittance of light transmitting there-through.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a light adjusting glass as Suzuka et al. disclosed, wherein the second liquid crystal layer comprises basic crystal molecules and dichroic dye molecules and is configured to be deflected under the control of an electric field generated between the third substrate and the fourth substrate, so as to control a transmittance of light transmitting there-through for providing bright images under either bright or dark ambient conditions with small power consumption (abstract) as Suzuki Masayoshi et al. taught.

Regard to claim 6, Suzuka et al. disclose the light adjusting glass, wherein
the first substrate comprises a first base 1, and a first electrode 11 disposed on a side of the first base proximal to the first liquid crystal layer 3; 
the second substrate comprises a second base 2 and a second electrode 21 disposed on a side of the second base proximal to the first liquid crystal layer 3;
wherein, the first electrode 11 and the second electrode 21 are both plate-shaped electrodes.  

Regard to claim 8, Suzuka et al. disclose the light adjusting glass, wherein the second liquid crystal layer comprises chiral additive therein [Light control layer 4 may be a liquid crystal layer containing, for example, a nematic liquid crystal, a cholesteric liquid crystal (inherently containing chiral additive or dyes [0040]), or a ferroelectric liquid crystal or a polymer-dispersed liquid crystal layer [0071]].  Suzuki Masayoshi et al. also teach the light adjusting glass, wherein the second liquid crystal layer comprises chiral additive therein [ambient light (306) is selectively reflected by the cholesteric liquid crystal layer and the light in the wavelength region matching the chiral pitch of the cholesteric liquid crystal layer is strongly reflected. In the reflective mode, which only utilizes the reflected light, a light absorbing material may be placed either on top of or below the lower substrate].

Regard to claim 9, Suzuka et al. disclose the light adjusting glass, wherein 
the third substrate comprises a third base 2, and a third electrode 21 disposed on a side of the third base 2 proximal to the second liquid crystal layer 4; 
the fourth substrate comprises a fourth base 6 and a fourth electrode 41 disposed on a side of the fourth base proximal to the second liquid crystal layer; 
wherein, the third electrode and the fourth electrode are both plate-shaped electrodes.  

Regard to claim 11, Suzuka et al. disclose the light adjusting glass, wherein 
the first substrate comprises 
a first base 1, and 
a first electrode 11/13 disposed on a side of the first base proximal to the first liquid crystal layer 3, 
the second substrate comprises 
a second base 2 and 
a second electrode 21 disposed on a side of the second base proximal to the first liquid crystal layer 3, 
the third substrate comprises 
a third base 2, and 
a third electrode 31 disposed on a side of the third base proximal to the second liquid crystal layer 4, 
the fourth substrate comprises 
a fourth base 6 and 
a fourth electrode 41 disposed on a side of the fourth base proximal to the second liquid crystal layer 4, and 
wherein the second base 2 is common (same) to the third base 2.  

2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuka et al. (US20170122028) in view of Suzuki Masayoshi et al. (GB2478287) as applied to claim 1 in further view of Shibata et al. (WO 2011158569).

Suzuka et al. fail to disclose the light adjusting glass, wherein the polymer network liquid crystal comprises reverse polymer network liquid crystal.  

    PNG
    media_image4.png
    232
    849
    media_image4.png
    Greyscale

Shibata et al. teach the light adjusting glass (the light control element), wherein the polymer network liquid crystal [in the random polymer 15b/15c] comprises reverse polymer network liquid crystal.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a light adjusting glass as Suzuka et al. disclosed , wherein the polymer network liquid crystal comprises reverse polymer network liquid crystal for capable of realizing high-speed response and high contrast as Shibata et al. taught.

3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuka et al. (US20170122028) in view of Suzuki Masayoshi et al. (GB2478287) as applied to claim 1 in further view of Kim et al. (US 20180011352).

Suzuka et al. fail to disclose the light adjusting glass, wherein the first liquid crystal layer comprises color dye liquid crystal and is configured to be deflected under an action of an electric field generated between the first substrate and the second substrate so as to control a transmittance of light, with the same color as the color dye liquid crystal, irradiated on the functional light adjusting structure.

Kim et al. teach the light adjusting glass [the optical modulation device may include a smart window, a window protection film or a viewing angle adjustment film [0056]], wherein the first liquid crystal layer comprises color dye liquid crystal [0041]-[0042] and is configured to be deflected under an action of an electric field generated between the first substrate and the second substrate so as to control a transmittance of light, with the same color as the color dye liquid crystal [When such a dye is used, the liquid crystal device may be applied to display devices to adjust colors of the devices [0041] inherently with the same color as the color dye liquid crystal], irradiated on the functional light adjusting structure [obviously irradiated on the functional light adjusting structure as the light adjusting glass structure as Suzuka et al. disclosed].    

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a light adjusting glass as Suzuka et al. disclosed, wherein the first liquid crystal layer comprises color dye liquid crystal and is configured to be deflected under an action of an electric field generated between the first substrate and the second substrate so as to control a transmittance of light, with the same color as the color dye liquid crystal, irradiated on the functional light adjusting structure for ability to realize the desired colors [0042] as Kim et al. taught.

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuka et al. (US20170122028) in view of Suzuki Masayoshi et al. (GB2478287) as applied to claim 1 in further view of Zhao et al. (CN 203025444).

Suzuka et al. fail to disclose the light adjusting glass, wherein the first liquid crystal layer comprises color dye liquid crystal and is configured to be deflected under an action of an electric field generated between the first substrate and the second substrate so as to control a transmittance of light, with the same color as the color dye liquid crystal, irradiated on the functional light adjusting structure.

Zhao et al. teach the light adjusting glass [the polymer dispersed liquid crystal light adjusting glass], wherein the first liquid crystal layer comprises color dye liquid crystal and is configured to be deflected under an action of an electric field generated between the first substrate and the second substrate so as to control a transmittance of light, with the same color as the color dye liquid crystal [the other one is a novel polymer-dispersed liquid crystal light adjusting glass, through the polymer dispersed liquid crystal film doped in some nanometer particle or oil soluble color dye to realize modulation effect on the light wavelength, it not only can control the light intensity, but also can modulate the emitted color or wavelength of light [0003]], irradiated on the functional light adjusting structure [obviously irradiated on the functional light adjusting structure as the light adjusting glass structure as Suzuka et al. disclosed].    

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a light adjusting glass as Suzuka et al. disclosed, wherein the first liquid crystal layer comprises color dye liquid crystal and is configured to be deflected under an action of an electric field generated between the first substrate and the second substrate so as to control a transmittance of light, with the same color as the color dye liquid crystal, irradiated on the functional light adjusting structure for ability to realize the desired colors [0042] as Kim et al. taught.

5.	Claims 1, 5-6, 8-9, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuka et al. (US20170122028) in view of Suzuki Masayoshi et al. (GB2478287) and Kim et al. (US 20180011352).

    PNG
    media_image2.png
    343
    593
    media_image2.png
    Greyscale

Regard to claim 1 and 15, Suzuka et al. disclose a light adjusting glass [light control element], comprising: 
a basic light adjusting structure [a light control layer 4 disposed between electrode 31 and electrode 41] and 
a functional light adjusting structure [a Light control laminate 10] which are disposed in a laminated manner; 
wherein, 
the basic light adjusting structure [a light control layer 4 disposed between electrode 31 and electrode 41] and the functional light adjusting structure [a Light control laminate 10] are cooperated with each other and configured to control a light transmittance of the light adjusting glass [0037],   
the base basic light adjusting structure is different from the functional light adjusting structure.  
wherein the functional light adjusting structure [a Light control laminate 10] comprises: 
a first substrate 1 and 
a second substrate 2 which are disposed opposite to each other; and 
a first liquid crystal layer 3 interposed between the first substrate and the second substrate; and 
wherein the first liquid crystal layer 
comprises polymer network liquid crystal or polymer dispersed liquid crystal [the liquid crystal layer 3 contains a polymer-dispersed liquid crystal with the liquid crystals may be irregularly connected to each other in a netlike (forming network) appearance in the polymer-dispersed liquid crystal layer [0038]-[0039]], and 
is configured to be deflected under an action of an electric field generated between the first substrate and the second substrate, so that the functional light adjusting structure is capable of being in a haze state [the liquid crystal layer 3 in the transparent state is transparent to visible light.  The light scattering state refers to a state in which light is scattered.  Haze that represents the light scattering rate of the layer in the light scattering state varies depending on the applied voltage, and may be, for example, 85% or more, or 90% or more.  Moreover, haze that represents the light scattering rate of the layer in the light scattering state may be 100% or less [0037]].
wherein the basic light adjusting structure [a light control layer 4 disposed between electrode 31 and electrode 41] comprises 
a third substrate 2 [the second substrate and the third substrate can make the same substrate 2 or integrated substrate 2. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form integral of the second and third substrate into one substrate, since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893)], 
a fourth substrate 4, and 
a second liquid crystal layer 4 interposed between the third substrate 2 and the fourth substrate 4 [Light control layer 4 may be a liquid crystal layer containing, for example, a nematic liquid crystal, a cholesteric liquid crystal (inherently containing chiral additive or dyes), or a ferroelectric liquid crystal [0071]], 
the second liquid crystal layer 
comprises a cholesteric liquid crystal, or a ferroelectric liquid crystal [inherently containing chiral additive or dyes but may be not dichroic dye molecules] and 
is configured to be deflected under the control of an electric field generated between the third substrate and the fourth substrate, so as to control a transmittance of light transmitting there-through.  

Suzuka et al. fail to disclose the light adjusting glass, wherein (a) the first liquid crystal layer comprises color dye liquid crystal and is configured to be deflected under an action of an electric field generated between the first substrate and the second substrate so as to control a transmittance of light, with the same color as the color dye liquid crystal, irradiated on the functional light adjusting structure; (b) the second liquid crystal layer comprises basic crystal molecules and dichroic dye molecules (abstract) and is inherently configured to be deflected under the control of an electric field generated between the third substrate and the fourth substrate, so as to control a transmittance of light transmitting there-through.  

Kim et al. teach the light adjusting glass [the optical modulation device may include a smart window, a window protection film or a viewing angle adjustment film [0056]], wherein (a) the first liquid crystal layer comprises color dye liquid crystal [0041]-[0042] and is configured to be deflected under an action of an electric field generated between the first substrate and the second substrate so as to control a transmittance of light, with the same color as the color dye liquid crystal [When such a dye is used, the liquid crystal device may be applied to display devices to adjust colors of the devices [0041] inherently with the same color as the color dye liquid crystal], irradiated on the functional light adjusting structure [obviously irradiated on the functional light adjusting structure as the light adjusting glass structure as Suzuka et al. disclosed].    

    PNG
    media_image3.png
    295
    482
    media_image3.png
    Greyscale

Suzuki Masayoshi et al. teach the light adjusting glass, wherein (b) the second liquid crystal layer comprises basic crystal molecules and dichroic dye molecules (abstract) and is inherently configured to be deflected under the control of an electric field generated between the third substrate and the fourth substrate, so as to control a transmittance of light transmitting there-through.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a light adjusting glass as Suzuka et al. disclosed, wherein the first liquid crystal layer comprises color dye liquid crystal and is configured to be deflected under an action of an electric field generated between the first substrate and the second substrate so as to control a transmittance of light, with the same color as the color dye liquid crystal, irradiated on the functional light adjusting structure for ability to realize the desired colors [0042] as Kim et al. taught; (b) the second liquid crystal layer comprises basic crystal molecules and dichroic dye molecules and is configured to be deflected under the control of an electric field generated between the third substrate and the fourth substrate, so as to control a transmittance of light transmitting there-through for providing bright images under either bright or dark ambient conditions with small power consumption (abstract) as Suzuki Masayoshi et al. taught.

Regard to claim 5, Kim et al. teach the light adjusting glass [the optical modulation device may include a smart window, a window protection film or a viewing angle adjustment film [0056]], wherein (a) the first liquid crystal layer comprises color dye liquid crystal [0041]-[0042] and is configured to be deflected under an action of an electric field generated between the first substrate and the second substrate so as to control a transmittance of light, with the same color as the color dye liquid crystal [When such a dye is used, the liquid crystal device may be applied to display devices to adjust colors of the devices [0041] inherently with the same color as the color dye liquid crystal], irradiated on the functional light adjusting structure [obviously irradiated on the functional light adjusting structure as the light adjusting glass structure as Suzuka et al. disclosed].    

Regard to claim 6, Suzuka et al. disclose the light adjusting glass, wherein
the first substrate comprises a first base 1, and a first electrode 11 disposed on a side of the first base proximal to the first liquid crystal layer 3; 
the second substrate comprises a second base 2 and a second electrode 21 disposed on a side of the second base proximal to the first liquid crystal layer 3;
wherein, the first electrode 11 and the second electrode 21 are both plate-shaped electrodes.  

Regard to claim 8, Suzuka et al. disclose the light adjusting glass, wherein the second liquid crystal layer comprises chiral additive therein [Light control layer 4 may be a liquid crystal layer containing, for example, a nematic liquid crystal, a cholesteric liquid crystal (inherently containing chiral additive or dyes [0040]), or a ferroelectric liquid crystal or a polymer-dispersed liquid crystal layer [0071]].  Suzuki Masayoshi et al. also teach the light adjusting glass, wherein the second liquid crystal layer comprises chiral additive therein [ambient light (306) is selectively reflected by the cholesteric liquid crystal layer and the light in the wavelength region matching the chiral pitch of the cholesteric liquid crystal layer is strongly reflected. In the reflective mode, which only utilizes the reflected light, a light absorbing material may be placed either on top of or below the lower substrate].

Regard to claim 9, Suzuka et al. disclose the light adjusting glass, wherein 
the third substrate comprises a third base 2, and a third electrode 21 disposed on a side of the third base 2 proximal to the second liquid crystal layer 4; 
the fourth substrate comprises a fourth base 6 and a fourth electrode 41 disposed on a side of the fourth base proximal to the second liquid crystal layer; 
wherein, the third electrode and the fourth electrode are both plate-shaped electrodes.  


Regard to claim 11, Suzuka et al. disclose the light adjusting glass, wherein 
the first substrate comprises 
a first base 1, and 
a first electrode 11/13 disposed on a side of the first base proximal to the first liquid crystal layer 3, 
the second substrate comprises 
a second base 2 and 
a second electrode 21 disposed on a side of the second base proximal to the first liquid crystal layer 3, 
the third substrate comprises 
a third base 2, and 
a third electrode 31 disposed on a side of the third base proximal to the second liquid crystal layer 4, 
the fourth substrate comprises 
a fourth base 6 and 
a fourth electrode 41 disposed on a side of the fourth base proximal to the second liquid crystal layer 4, and 
wherein the second base 2 is common (same) to the third base 2.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871